

Exhibit 10.1
 
AMENDMENT NO. 1 TO THE
 3-YEAR CREDIT AGREEMENT
 
Dated as of May 13, 2009
 
AMENDMENT NO. 1 TO THE 3-YEAR CREDIT AGREEMENT (this “Amendment”), dated as of
May 13, 2009 among The Interpublic Group of Companies, Inc., a Delaware
corporation (the “Company”), the banks, financial institutions and other
institutional lenders parties to the Credit Agreement referred to below
(collectively, the “Lenders”) and Citibank, N.A., as administrative agent (the
“Agent”) for the Lenders.
 
PRELIMINARY STATEMENTS:
 
(1)           The Company, the Lenders and the Agent have entered into a 3-Year
Credit Agreement dated as of July 18, 2008 (the “Credit
Agreement”).  Capitalized terms used in this Amendment and not otherwise defined
in this Amendment shall have the same meanings as specified in the Credit
Agreement.
 
(2)           The Company, the Required Lenders and the Agent have agreed to
amend the Credit Agreement as hereinafter set forth.
 
SECTION 1. Amendments to the Credit Agreement.  The Credit Agreement is,
effective as of the date set forth above and subject to the satisfaction of the
conditions precedent set forth in Section 2, hereby amended as follows:
 
(a) Section 1.01 is amended by adding the following proviso to the end of the
definition of “EBITDA”:
 
; provided, that, in addition to (and without duplication of) the foregoing, in
the determination of operating income (or operating loss) for purposes hereof,
any and all effects of any GM Event (other than any cash charges related to
severance or lease termination costs) that result in reductions in operating
income (or increases in operating loss) in the financial statements of the
Company and/or any of its Subsidiaries shall be disregarded; provided, further,
that the maximum aggregate amount of any cash charges that may be so disregarded
pursuant to this proviso shall be $150,000,000 and the maximum aggregate amount
of any non-cash charges that may be so disregarded pursuant to this proviso
shall be $100,000,000 (it being understood that non-cash charges resulting from
a GM Event in excess of such amount may be included with other non-cash charges
added back pursuant to clause (c) of this definition, to the extent otherwise
permitted by such clause (c)).
 
(b) Section 1.01 is amended by adding the following new defined term in its
appropriate alphabetical order:
 
“GM Event” means any bankruptcy, liquidation or other event or circumstance of
the kind described in Section 6.01(e) hereof (without regard to the proviso
thereof or any grace period or notice provided for therein), or any
reorganization or restructuring outside of bankruptcy or other similar law,
occurring with respect to General Motors Corporation and/or any of its
Affiliates, or any other adverse change, event or circumstance with respect to
any such Person that results in charges, write-offs or other reductions in
operating income (or increases in operating loss) of the Company and/or its
Subsidiaries, and includes any of the foregoing events, changes or circumstances
with respect to automobile dealerships dealing in General Motors vehicles
following any GM Event with respect to General Motors Corporation and/or any of
its Affiliates.   
 
SECTION 2. Conditions of Effectiveness.  This Amendment shall become effective
as of the date first above written when, and only when, the Agent shall have
received counterparts of this Amendment executed by the Company and the Required
Lenders or, as to any of the Lenders, advice satisfactory to the Agent that such
Lender has executed this Amendment.
 
SECTION 3. Representations and Warranties of the Company.  The Company
represents and warrants as follows:
 
(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, and has all corporate powers
and all material governmental licenses, authorizations, consents and approvals
required to carry on its business.
 
(b) The execution, delivery and performance by the Company of this Amendment and
the Credit Agreement and each of the Notes, as amended hereby, are within the
Company’s corporate powers, have been duly authorized by all necessary corporate
action, and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the certificate of incorporation of the
Company or of any judgment, injunction, order, decree, material agreement or
other instrument binding upon the Company or result in the creation or
imposition of any Lien on any asset of the Company or any of its Consolidated
Subsidiaries.
 
(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Company of this
Amendment or the Credit Agreement and the Notes, as amended hereby.
 
(d) This Amendment has been duly executed and delivered by the Company.  This
Amendment and each of the Credit Agreement and the Notes, as amended hereby, are
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting the
rights of creditors generally and subject to general principles of equity.
 
(e) There is no action, suit, investigation, litigation or proceeding pending
against, or to the knowledge of the Company, threatened against the Company or
any of its Consolidated Subsidiaries before any court or arbitrator or any
governmental body, agency or official in which there is a significant
probability of an adverse decision that (i) would have a Material Adverse Effect
or (ii) purports to affect the legality, validity or enforceability of this
Amendment, the Credit Agreement or any Note or the consummation of the
transactions contemplated hereby.
 

 

SECTION 4. Reference to and Effect on the Credit Agreement and the Notes.  (a)
On and after the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement, and each reference in the Notes to “the
Credit Agreement”, “thereunder,” “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.
 
(b)           The Credit Agreement and the Notes, as specifically amended by
this Amendment, are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.
 
(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Agent under the Credit Agreement, or
constitute a waiver of any provision of the Credit Agreement.
 
(d)           Each of the Agent and the Required Lenders signatory hereto hereby
agrees and confirms that, for purposes of determining whether any “Material
Adverse Change” or “Material Adverse Effect” exists or has occurred or will or
may occur, with respect to any representation, covenant or agreement or for any
other purpose under the Credit Agreement or this Amendment, any and all effects
of a GM Event shall be disregarded.
 
SECTION 5. Costs and Expenses.  The Company agrees to pay on demand all
reasonable costs and expenses of the Agent in connection with the preparation,
execution, delivery and administration, modification and amendment of this
Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the reasonable fees and expenses of counsel for
the Agent) in accordance with the terms of Section 9.04 of the Credit Agreement.
 
SECTION 6. Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.
 
SECTION 7. Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York without giving effect to
conflicts of law provisions that might require the application of the laws of a
different jurisdiction.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, effective as of the date
first above written.

 

 


 

  THE INTERPUBLIC GROUP OF COMPANIES, INC.                              
By:  /s/ Ellen T. Johnson                                                  
Title:  Senior Vice President and Treasurer       CITIBANK, N.A.,         as
Agent, as Lender and as Issuing Bank       By   /s/ Shannon
Sweeney                                                Title:  Vice President  
    JPMORGAN CHASE BANK, N.A.       By:  /s/ Michelle
Cipriani                                                  Title:  Vice President
      HSBC BANK USA, NATIONAL ASSOCIATION       By:  /s/ Thomas T
Rogers                                                Title: Senior Vice
President       MORGAN STANLEY BANK       By:  /s/ Paul
Fossati                                                        
Title:  Authorized Signatory        UBS LOAN FINANCE LLC       By:  /s/ Irja
Otsa                                                                Title:
Associate Director       By:  /s/ Marie
Haddad                                                       Title: Associate
Director       ING CAPITAL FINANCE       By:  /s/ Bill James     
                                                         Title: Managing
Director

 


 
 

 
 
 
 
